Citation Nr: 0908036	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent before June 
20, 2008, and a rating  higher than 40 percent from June 20, 
2008, for low back strain with spinal stenosis, post-
operatively.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1952 to January 1956 and from February 1956 to 
February 1972.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal in a rating decision in August 2008, the RO increased 
the rating to 40 percent disabling, effective June 20, 2008. 

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the claims folder. 

In April 2008, the appeal was remanded for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDING OF FACT

Before June 20, 2008, the service-connected low back strain 
with spinal stenosis, post-operatively, was manifested by 
forward flexion greater than 30 degrees and mild incomplete 
paralysis of the right and left lower extremities without 
incapacitating episodes; from June 20, 2008, the service-
connected low back strain with spinal stenosis, post-
operatively, is manifested by forward flexion of less than 30 
degrees and mild incomplete paralysis of the right and left 
lower extremities without incapacitating episodes or 
unfavorable ankylosis. 



CONCLUSIONS OF LAW

Before June 20, 2008, the criteria for a rating higher than 
20 percent for service-connected low back strain with spinal 
stenosis, post-operatively, based on limitation of motion 
have not been met; before June 20, 2008, the criteria for a 
separate, 10 percent rating for objective neurological 
abnormality of the right and left lower extremities have been 
met; from June 20, 2008, the criteria for a rating higher 
than 40 percent for service-connected low back strain with 
spinal stenosis, post-operatively, based on limitation of 
motion have not been met; and the criteria for separate 
ratings higher than 10 percent rating for objective 
neurological abnormality of the right and left lower 
extremities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40. 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran with pre- and post- adjudication 
VCAA notice by letters, dated in January 2005 and in May 
2008.  The notice included the type of evidence needed to 
substantiate the claim for a higher rating, namely, evidence 
to show that the disability was worse and the effect of the 
worsening on the claimant's employment and daily life.  

The Veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.  The notice included 
the criteria for the next higher ratings. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and the criteria of the Diagnostic Codes under 
which the claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim for increase for the left knee was readjudicated, as 
evidenced by the supplemental statement of the case, dated in 
August 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and private 
records.  The Veteran was afforded VA examinations.  

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

General Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V.


Rating Criteria

The low back disability is rated under Diagnostic Code 5237. 

A disability under Diagnostic Code 5237 is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The criteria for the next higher rating, 40 percent, 
are forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine. 

The criterion for the next higher rating, 50 percent, is 
unfavorable ankylosis of the entire thoracolumbar spine.50

Any associated objective neurologic abnormalities are 
separately rated under an appropriate Diagnostic Code.  

For neurological abnormalities, the appropriate Diagnostic 
Code is Diagnostic Code.  Under Diagnostic Code 8520, the 
criterion for a 10 percent is mild incomplete paralysis of 
the sciatic nerve.  The term "incomplete paralysis" with 
peripheral nerve injuries indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
the varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree. 
38 C.F.R. § 4.124(a). 

Also applicable is the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the criteria for the next higher 
rating, 40 percent, are incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  The criteria for the next 
higher rating, 60  percent, are incapacitating episodes 
having a total duration of at least six weeks, but less than 
eight weeks during the past 12 months.

An "incapacitating episode," is a period of acute signs and 
symptoms due to disc syndrome, requiring bed rest prescribed 
by a physician and treatment by a physician. 

The assigned rating is the rating which results in the higher 
evaluation under either General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes

Factual Background  

Private medical records show that in August 2004 nerve 
conduction studies and an EMG were consistent with sensory-
motor peripheral neuropathy.  A needle EMG suggested lumbar 
radiculopathy.  

On VA examination in March 2005, the Veteran complained of 
localized, dull low back pain and tingling and burning in the 
thighs without functional loss.  He complained of flare-ups 
of sharp low back pain and limitation of mobility, 
particularly on missteps, and he characterized this pain as 
severe and radiating from the low back to the mid-back.  The 
Veteran denied loss of bowel or bladder control. 

On evaluation, forward flexion was to 90 degrees with pain 
that started at 80 degrees and ended at 50 degrees.  There 
was no additional loss with repetitive flexion.  Extension 
was to 20 degrees with pain at 10 degrees with no further 
limitation on repetition.  Left and right lateral flexion 
were to 30 degrees and left and right rotation were to 40 
degrees.  During flare-ups there was an estimated 40 percent 
limitation due to pain.  There was a decreased sensation on 
the lateral and anterior aspects of the thighs, but there was 
no sensory deficit in the lower legs or the feet.  No motor 
deficit was reported and deep tendon reflexes were 2/4 
bilaterally with the veteran having difficulty with toe/heel 
walking.  The examiner reported that the lumbar 
radiculopathy, confirmed by needle EMG, was due to the 
service-connected low back disability. 



Private medical records show that in January 2005 the Veteran 
had a steroid injection for lower back pain and pain in the 
lower extremities.  In July 2005, the Veteran had surgery for 
back pain, bilateral leg pain, and neurogenic claudication, 
consisting of laminectomies at L3 and L4 with partial 
facetectomies and foraminotomies.  In February 2006, an EMG 
did not suggest lumbar radiculopathy. 

On VA examination in January 2006, the Veteran complained of 
constant lower back pain with no improvement after the 
surgery.  The Veteran stated that the pain radiated into the 
buttocks, hips, thighs, and calves, precipitated by standing 
for about 20 minutes.  Evaluation revealed no paraspinous 
muscle tenderness and no muscle spasms. Forward flexion was 
to 90 degrees with pain at 40 degrees.  Repetitive flexion 
was to 60 degrees.  Extension was to 30 degrees.  Left and 
right lateral flexion and left and right rotation were to 30 
degrees.  The deep tendon reflexes were 2/4 at the patellae 
and 1/4 at the Achilles tendons.  The examiner found no 
current evidence of radiculopathy in the lower extremities.

Private records show that in October 2007 the Veteran had a 
lumbar spinal fusion. 

On VA neurological evaluation in April 2008, the veteran did 
not display any localized tenderness in the back and the 
straight leg raising did not cause any discomfort in the 
legs.  There was no obvious muscle atrophy or fasciculations. 
The examiner could not elicit any deep tendon reflexes. 

On VA examination on June 2008, the Veteran denied bowel and 
bladder dysfunction. Sensation was intact.  Muscle strength 
was 5/5 in the legs and there was no evidence of atrophy or 
asymmetry of the legs.  The deep tendon reflexes were 1+ 
bilaterally.  Forward flexion was to 7 degrees, extension was 
to 10 degrees, left lateral flexion was to 5 degrees and 
right lateral flexion was to 4 degrees. There was ankylosis 
due to fusion.  There was no change on repetitive motion.  
The diagnosis was chronic low back pain with bilateral lower 
extremity radiculopathy, failed back syndrome.    



Analysis 

Prior to June 20, 2008, the low back disability had been 
assigned a 20 percent rating based limitation of motion.  The 
criteria for the next higher rating, 40 percent, for 
limitation of motion of the lumbar spine are forward flexion 
to 30 decrees or less or evidence of favorable ankylosis of 
the entire thoracolumbar spine.  

On VA examination in March 2005, forward flexion was to 90 
degrees with pain that started at 80 degrees and ended at 50 
degrees.  There was no additional loss with repetitive 
flexion.  On VA examination in January 2006, forward flexion 
was to 90 degrees with pain at 40 degrees.  Repetitive 
flexion was to 60 degrees.  

As forward flexion exceeds 30 degrees, the criterion for the 
next higher rating based on limitation of flexion, 
considering such factors as functional loss due pain, 
weakened movement, fatigability, and painful motion under 38 
C.F.R. §§4.40, 4.45, 4.59, have not been met.  There was no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine as the spinal fusion in October 2007 was limited to the 
lumbar spine and did not involve the thoracic segment of the 
spine. 

And there was no evidence of incapacitating episodes, that 
is, a period of acute signs and symptoms due to disc 
syndrome, requiring bed rest prescribed by a physician and 
treatment by a physician, having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months. 

As for objective neurological abnormalities, private medical 
records show that in August 2004 a needle EMG suggested 
lumbar radiculopathy.  On VA examination in March 2005, the 
Veteran denied loss of bowel or bladder control.  There was a 
decreased sensation on the lateral and anterior aspects of 
the thighs, but there was no sensory deficit in the lower 
legs or the feet.  No motor deficit was reported and deep 
tendon reflexes were 2/4 bilaterally with the Veteran having 
difficulty with toe/heel walking.  The examiner reported that 
the lumbar radiculopathy, confirmed by needle EMG, was due to 
the service-connected low back disability. 

In July 2005, the Veteran had surgery for back pain, 
bilateral leg pain, and neurogenic claudication.  In February 
2006, an EMG did not suggest lumbar radiculopathy.  On VA 
examination in January 2006, the Veteran complained of 
constant lower back pain with no improvement after the 
surgery.  The Veteran stated that the pain radiated into the 
buttocks, hips, thighs, and calves, precipitated by standing 
for about 20 minutes.  The deep tendon reflexes were 2/4 at 
the patellae and 1/4 at the Achilles tendons.  The examiner 
found no current evidence of radiculopathy in the lower 
extremities.

On VA neurological evaluation in April 2008, the veteran did 
not display any localized tenderness in the back and the 
straight leg raising did not cause any discomfort in the 
legs.  There was no obvious muscle atrophy or fasciculations. 
The examiner could not elicit any deep tendon reflexes.

Under Diagnostic Code 8520, the criterion for a 10 percent is 
mild incomplete paralysis of the sciatic nerve.  When the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124(a).  

In this case, On VA examination in March 2005, the examiner 
reported that the lumbar radiculopathy, confirmed by needle 
EMG, was due to the service-connected low back disability.  
On VA examination in January 2006, the examiner found no 
current evidence of radiculopathy in the lower extremities.  
Nevertheless, there is evidence of radiating pain in each 
lower extremity and two major back surgeries for low back 
pain and bilateral leg pain that more nearly approximates 
mild incomplete paralysis of the sciatic nerve in each lower 
extremity.  But more than mild incomplete paralysis is not 
shown in the absence of motor involvement.  And there is no 
evidence of bowel or bladder impairment. 

As for a higher rating than 40 percent based on limitation of 
motion from June 20, 2008, the criteria for the next higher 
rating, 50 percent, is unfavorable ankylosis of the entire 
thoracolumbar spine.  On VA examination on June 2008, there 
was ankylosis due to the lumbar fusion.  

There was no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine as the spinal fusion in October 2007 was 
limited to the lumbar spine and did not involve the thoracic 
segment of the spine.  

And there was no evidence of incapacitating episodes, that 
is, a period of acute signs and symptoms due to disc 
syndrome, requiring bed rest prescribed by a physician and 
treatment by a physician, having a total duration of at least 
six weeks, but less than eight weeks during the past 12 
months.

As for objective neurological abnormalities, on VA 
examination on June 2008, the Veteran denied bowel and 
bladder dysfunction.  Sensation was intact.  Muscle strength 
was 5/5 in the legs and there was no evidence of atrophy or 
asymmetry of the legs.  The deep tendon reflexes were 1+ 
bilaterally. 

As there is no material change in the level of neurological 
involvement, more than mild incomplete paralysis is not 
shown.  And there is no evidence of bowel or bladder 
impairment.  

The Board has considered the benefit-of-the-doubt standard of 
proof in the review of the evidence. 38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular rating is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability levels and the 
symptomatology to the Rating Schedule, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

Before June 20, 2008, a rating higher than 20 percent for 
service-connected low back strain with spinal stenosis, post-
operatively, based on limitation of motion is denied.  

Before June 20, 2008, a separate 10 percent rating for 
incomplete paralysis of the sciatic nerve, involving the 
right lower extremity, is granted and a separate 10 percent 
rating for incomplete paralysis of the sciatic nerve, 
involving the left lower extremity is granted, subject to the 
law and regulations governing the award of monetary benefits. 

From June 20, 2008, a rating higher than 40 percent for the 
service-connected low back strain with spinal stenosis, post-
operatively, based on limitation of motion is denied.

From June 20, 2008, separate ratings higher than 10 percent 
for incomplete paralysis of the right and left lower 
extremities is denied.


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


